The defendant pleaded guilty to all three counts charged in Nassau County Superior Court Information No. 88590. Prior to sentence, the defendant moved to withdraw his plea of guilty. The court granted the motion with respect to one count of criminal possession of a weapon in the third degree based on an inadequate factual allocution, but not as to the remaining counts of criminal possession of stolen property in the third degree and aggravated unlicensed operation of a motor vehicle in the third degree. We reject the defendant’s argument that the court was required, upon vacating a count of the information, to restore the information pursuant to CPL 220.60 (3), and thus, in effect, vacate his plea of guilty as to the remaining *704counts. The factual allocations as to the remaining two counts were sufficient, and there was nothing in the record to suggest that the plea of guilty on these counts was not knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9).
We have considered the defendant’s remaining contentions and find them to be without merit. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.